DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2018-079508, filed on 04/18/2018 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character 145 (in Figure 2) which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections

Claim 1 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 6, the limitation “main urging means” should read “a main urging means”.
Examiner suggest amending the claim 1, line 8-10 limitation “an orifice member that causes an inside of a hydraulic chamber formed between the plunger housing hole and the plunger hole and an external space to communicate” in the flowing manner to improve clarity: “an orifice member that causes an external space to communicate with an inside of a hydraulic chamber that is formed between the plunger housing hole and the plunger hole”.
In claim 1, line 12, the limitation “the front side of the plunger hole” should read “a front side of the plunger hole”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Wing et al. (U.S. Patent 6,322,468 hereinafter referred to as “Wing”).

In regards to claim 1, Wing teach (Figure 1) a tensioner (hydraulic tensioner 10) comprising: a plunger (hollow piston 16) including a plunger hole (internal cavity of the hollow piston 16 that defines the fluid chamber 18 and that accommodates the spring 19, the pressure relief valve 20, and the dual path vent disc 30) opening on a rear side (open end of the internal cavity of the hollow piston 16 that is proximate to the check valve 40); a housing (tensioner body 12) including a plunger housing hole (bore 14) opening on a front side (open end of the bore 14 that is proximate to the upper end 17 of the hollow piston 16) that slidably houses the plunger (hollow piston 16); a main urging means (spring 19) for urging the plunger (hollow piston 16) toward the front side (upper end of the bore 14 that is proximate to the upper end 17 of the hollow piston 16); an orifice member (dual path vent disc 30) that causes an external space (area 

In regards to claim 3, Wing teach all intervening claim limitations as shown above. Wing further teach (Figure 1), the communication section (groove 39) being a cutout groove section (as disclose in Col. 5, line 40-47) provided on an outer circumferential surface of the orifice member (outer surface on the circular sidewall portion 32 of the dual path vent disc 30).

In regards to claim 4, Wing teach all intervening claim limitations as shown above. Wing further teach (Figure 1), the main urging means (spring 19) being a coil spring (as clearly illustrated in figure 1), and the orifice member (dual path vent disc 30) also functioning as a spring receiving section (pressure relief valve 20, which is connected to the dual path vent disc 30) for the coil spring (spring 19).

Claims 1 and 3 are additionally rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto et al. (U.S. Patent 2006/0089221 hereinafter referred to as “Hashimoto”).

In regards to claim 1, Hashimoto teach (Figures 1-5) a tensioner (hydraulic tensioner 1) comprising: a plunger (plunger 3) including a plunger hole (hollow interior portion 3a) opening on a rear side (open end of the hollow interior portion 3a); a housing (housing 2) including a plunger housing hole (hole 2a) opening on a front side (open end of the hole 2a) that slidably houses the plunger (plunger 3); a main urging means (plunger-biasing spring 4) for urging the plunger (plunger 3) toward the front side (open end of the hole 2a); an orifice member (spring-receiving plug 15) that causes an external space (area outside of discharge opening 3c on the closed/ front end of the plunger 3) to communicate with an inside of a hydraulic chamber (high 

In regards to claim 3, Hashimoto teach all intervening claim limitations as shown above. Hashimoto further teach (Figures 1-5), the communication section (segment-shaped axial oil passages 15d) being a cutout groove section (segment-shaped axial oil passages 15d are formed between the inner circumferential surface of the plunger 3 and the four circular arcs connecting the four axial flat portions 15a of the spring-receiving plug 15) provided on an outer circumferential surface of the orifice member (outer surface of the spring-receiving plug 15) (see also paragraphs 0033 and 0037).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (U.S. Patent 6,435,993), in view of Fischer et al. (U.S. PGPUB 2016/0327135 hereinafter referred to as “Fischer”).
	
In regards to claim 1, Tada teach (Figures 1-5) a tensioner (hydraulic tensioner 1) comprising: a plunger (hollow plunger 3) including a plunger hole (internal cavity of the hollow plunger 3 that defines the chamber 20 and that accommodates the spring 4, the pressure relief valve assembly 5, and the vent disk 10) opening on a rear side (open end of internal cavity of the hollow plunger 3); a housing (housing 2) including a plunger housing hole (bore 2a) opening on 
Whereas, Fischer teach (Figure 3) a tensioner (tensioning device 1) comprising: a plunger (piston 19) including a plunger hole (cylindrical receptacle 16) and an external relief hole (opening 36); an orifice member (valve group 41) that causes an inside of a hydraulic chamber (pressure chamber 17) and an external space (area outside of the closed end of the piston 19) to communicate; and the orifice member (valve group 41) including a deformed fitting section (valve housing 18 with the retaining noses 43), a orifice groove (connecting bore 38), and a communication section (longitudinal bore 32 and central opening 28); wherein, the deformed fitting section (valve housing 18 with the retaining noses 43) that can be deformed in order to form fit/ secure the orifice member (valve group 41) to an inner circumferential surface of the plunger hole (inner peripheral surface of the cylindrical receptacle 16) (see also paragraphs 0020-0021). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the orifice member in Tada’s tensioner by configuring the deformed fitting section of said orifice member in a manner similar to the deformed fitting section of the orifice member in the tensioner suggested by Fischer (that is, by providing the larger diameter portion of the valve housing 51 in the tensioner disclosed by Tada with retaining noses similar to the retaining noses 43 on the valve housing 18 of Fischer’s tensioner). This will allow the orifice member to be fixedly secured/ or fitted to the inner 

In regards to claim 4, Tada in view of Fischer teach all intervening claim limitations as shown above. Tada further teach (Figures 1-5), the main urging means (spring 4) being a coil spring (figure 1 clearly illustrate, the spring 4 being a coil/ compression spring), and the orifice member (pressure relief valve assembly 5 with the vent disk 10) also functioning as a spring receiving section for the coil spring (figures 1 and 5 clearly illustrate, the smaller diameter axially extending portion of the valve housing 51 receiving the upper end portion of the spring 4 and the larger diameter portion of the valve housing 51 abutting the upper end portion of the spring 4).

In regards to claim 5, Tada in view of Fischer teach all intervening claim limitations as shown above. Tada further teach (Figures 1-5), the orifice member (pressure relief valve assembly 5 with the vent disk 10) including an extending section (smaller diameter axially extending portion of the valve housing 51) extending to an inner circumferential side of the coil spring (inner periphery of the spring 4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wing, in view of Hartmann (U.S. PGPUB 2013/0017913).

In regards to claim 2, Wing teach all intervening claim limitations as shown above. Yet, Wing fail to teach the orifice member (dual path vent disc 30) being formed from a resin material.
Nevertheless, Hartmann teach (Figures 1-2) a tensioner (tensioning device 4) comprising: a plunger (piston housing 7) including a plunger hole (hollow internal cavity of the piston housing 7, which includes the valve bore 13); a housing (housing 5) including a plunger housing hole (hollow internal cavity of the housing 5) for slidably housing the plunger (piston housing 7); a main urging means (spring 6) for urging the plunger (piston housing 7) outwards; and an orifice member (pressure relief valve 11 comprising the cylindrical valve housing 11a and the valve cover 11b) that causes an inside of a hydraulic chamber (pressure chamber 8) and an external space (area outside the closed end of the piston housing 7) to communicate; wherein, the orifice member (pressure relief valve 11) is formed from a resin material (paragraphs 0014 disclose, the cylindrical valve housing 11a and the valve cover 11b of the pressure relief valve 11, both being made of plastic) (see also paragraphs 0013-0014).
Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct the orifice member in the tensioner taught by Wing using a resin material (such as a plastic material) as suggested by Hartmann. Different types of resin materials are widely used in the art to produce various components in tensioners because resin is an economical material that can be easily handled/ .

Claim 2 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Fischer as applied to claim 1 above, and further in view of Hartmann.

In regards to claim 2, Tada in view of Fischer teach all intervening claim limitations as shown above. Nevertheless, Tada and Fischer, either individually or in combination, fail to disclose or render obvious the orifice member in the modified tensioner being formed from a resin material.
However, Hartmann teach (Figures 1-2) a tensioner (tensioning device 4) comprising: a plunger (piston housing 7) including a plunger hole (hollow internal cavity of the piston housing 7, which includes the valve bore 13); a housing (housing 5) including a plunger housing hole (hollow internal cavity of the housing 5) for slidably housing the plunger (piston housing 7); a main urging means (spring 6) for urging the plunger (piston housing 7) outwards; and an orifice member (pressure relief valve 11 comprising the cylindrical valve housing 11a and the valve cover 11b) that causes an inside of a hydraulic chamber (pressure chamber 8) and an external space (area outside the closed end of the piston housing 7) to communicate; wherein, the orifice member (pressure relief valve 11) is formed from a resin material (paragraphs 0014 disclose, the cylindrical valve housing 11a and the valve cover 11b of the pressure relief valve 11, both being made of plastic) (see also paragraphs 0013-0014).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                              /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654